Citation Nr: 0933747	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  09-02 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to dependency and indemnity compensation to 
include the cause of the Veteran's death under 38 U.S.C.A. § 
1151 due to medical treatment by the Department of Veterans 
Affairs (VA) in October 2006. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.  He died in February 2007.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in May 2008, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal and this decision is limited to the question of VA 
death benefits under 38 U.S.C.A. § 1151. 

In February 2009, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In April 2009, the Board obtained a medical expert opinion 
from the Veterans Health Administration.  In May 2009, the 
Board provided the Appellant and her representative a copy of 
the medical opinion and afforded the Appellant the 
opportunity to submit further argument or evidence.

In July 2009, the Appellant submitted additional medical 
evidence, dated in 2003, and waived the right to have the 
additional evidence considered by the RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).




FINDING OF FACT

The Veteran did not have additional permanent renal 
disability related to an exacerbation of chronic renal 
failure induced by over diuresis in October 2006 by VA, and 
the Veteran's death was not caused by VA medical treatment. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation to 
include the cause of the Veteran's death under 38 U.S.C.A. § 
1151 due to VA medical treatment in October 2006 have not 
been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

 Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1)  veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2007, in August 2007, and in October 2007.  
The notice included the type of evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability the result of VA 
hospitalization or medical care, due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, caused the 
Veteran's death or that the additional disability was the 
result of an event that was not reasonably foreseeable and 
caused the Veteran's death.  The Appellant was also notified 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any non-Federal records on her behalf.  



As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the effective date 
of a claim and for the degree of disability assignable). 

To the extent that VCAA notice, pertaining to the effective 
date of a claim and for the degree of disability assignable, 
was not provided, as the claim is denied, no effective date 
or disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
Appellant with respect to this limited VCAA content error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO obtained a VA 
medical opinion and the Board obtained a medical expert 
opinion from Veterans Health Administration (VHA).

As the Appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.



Factual Background

In February 2007, the Veteran died at age 82 while an in-
patient at a VA Medical Center.  According to the death 
certificate, the cause of death was congestive heart failure 
due to acute renal failure due to ischemic cardiomyopathy.  
No autopsy was performed.  Tobacco use was indicated as 
contributing to the Veteran's death.  

At the time of his death, the Veteran's service-connected 
disabilities were: bilateral hearing loss, 40 percent 
disabling; residuals of a shrapnel wound of the right thigh, 
10 percent disabling; and scars of the left thigh, 
noncompensably disabling.  The combined rating was 50 
percent.  As of October 16, 2003, the RO found that the 
Veteran was incompetent for the purpose of handling his VA 
benefits because of dementia. 

VA records show that in October 2006 the Veteran was hospitalized 
for an exacerbation of chronic renal failure induced by over 
diuresis.  In November 2006, the Veteran was in private nursing 
home.  In February 2007, the Veteran was hospitalized by VA 
because of worsening shortness of breath and increased swelling 
in the legs.  After a staff discussion and consultation with the 
Appellant, palliative cure was provided.  The Veteran died about 
eight days later of stage IV, heart failure and renal failure. 

In statements, received in 2007, the Appellant, her grandchildren 
and neighbor, stated that prior to the Veteran's hospital 
admission in October 2006, the Veteran was able to ambulate and 
tend to the needs of nature unassisted.  Thereafter, the Veteran 
was in and out of the hospital for medical treatment and 
rehabilitation up to the time of his death.    

In March 2008, a VA physician reviewed the file and expressed the 
opinion with supporting rationale that the Veteran's death was 
not caused by fault on the part of VA in providing medical 
treatment, including the acute renal failure induced by over 
diuresis.  

The physician noted that prior October 2006, for at least 6 
years, the Veteran was known to have kidney failure.  The 
physician also noted that the Veteran suffered from numerous 
other health problems, particularly congestive heart failure, 
which may be treated with diuretics.  The physician indicated 
that when the Veteran was administered diuretics in October 2006, 
the diuretics temporarily worsened his chronic renal failure.  
However, once the diuretics were stopped or the dosage was 
reduced, the Veteran's creatinine level went back to what it had 
previously been, although still abnormal.  The physician further 
noted that on the Veteran's last hospital admission, when his 
renal failure continued to deteriorate, the family declined 
dialysis, which may have temporarily relieved his renal function, 
and instead placed the Veteran on comfort care.    

In February 2009, the Appellant testified that when the Veteran 
went to the kidney clinic for a routine visit the doctor stated 
that the Veteran was dehydrated due to over medication and the 
Veteran was admitted to the hospital for rehydration.  The 
Appellant testified that the Veteran was able to walk into the 
clinic and once in the hospital he was bedridden and it took a 
lot of therapy to get him to stand again. 

In March 2009, the Board requested a VHA opinion from an expert 
in urology.

The VHA medical expert was asked the following questions:

1). Whether the evidence showed that the 
Veteran suffered additional, permanent 
renal disability the result of 
exacerbation of chronic renal failure 
induced by over diuresis by VA in October 
2006?   



2). If there is evidence of additional, 
permanent renal disability due to over 
diuresis, then was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar incidence of 
fault on the part of the VA; or was the 
result of an event that was not 
reasonably foreseeable? 

3). If there is evidence of additional, 
permanent renal disability due to over 
diuresis due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar incidence of fault on the part 
of the VA, then did the additional 
disability contribute to or material 
influence or accelerate the Veteran's 
death?

In an opinion, received in April 2009, the VA medical expert 
in nephrology expressed the opinion that despite the fact 
that in October 2006 the Veteran was over diuresed, there was 
no long term damage of renal disease as the Veteran was able 
to come back to almost his baseline creatinine of 1.8.  The 
VA medical expert noted that the Veteran had multiple 
comorbidies and that it was most likely that there was an 
overall progression of the Veteran's cardiac disease that 
worsened his renal function and caused his death.  The VA 
medical expert explained that ischemic cardiomyopathy as a 
progressive cause of worsening chronic kidney disease is very 
common and that by improving heart failure there is a higher 
level of BUN (blood, urine, nitrogen level)/creatinine or 
renal disease. 

Governing Law and Regulations

As the Appellant's claim under 38 U.S.C.A. § 1151 was 
received after October 1, 1997, the following statutory and 
regulatory provisions apply:

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA medical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.  38 
U.S.C.A. § 1151 (a)

Under 38 C.F.R. § 3.361 (c), a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that VA's medical treatment resulted in additional disability 
or death.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish cause.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of an additional disability is an 
event not reasonably foreseeable is to be determined based on 
what a reasonable health care provider would have foreseen.  
The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).



Analysis

In her statements and testimony, the Appellant argues that 
the exacerbation of chronic renal failure induced by over 
diuresis by VA in October 2006 was evidence of fault on the 
part of VA, and the additional disability caused by over 
diuresis contributed to or accelerated the Veteran's death in 
February 2007. 

VA records show that in October 2006 the Veteran was hospitalized 
for an exacerbation of chronic renal failure induced by over 
diuresis.  

The condition precedent to the claim under 38 U.S.C.A. § 1151 is 
evidence of additional disability due to VA medical treatment. 

On the question of additional disability, where as here, the 
determinative question involves medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical 
evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

In March 2008, a VA physician stated that when the Veteran was 
administered diuretics in October 2006 the diuretics temporarily 
worsened his chronic renal failure, but once the diuretics were 
stopped or the dosage was reduced, the Veteran's creatinine level 
went back to what it had previously been, although still 
abnormal.  

In April 2009, the VA medical expert in nephrology expressed the 
opinion that despite the fact that in October 2006 the Veteran 
was dehydrated due to over diuresis, no long term damage of renal 
disease as the Veteran was able to come back to almost his 
baseline creatinine of 1.8.

In other words, comparing the Veteran's renal disease before 
and after the over diuresis in October 2006, while there was 
temporary worsening of renal functional there was no 
permanent worsening as once the diuretics were stopped or the 
dosage was reduced, the Veteran's creatinine level went back 
to what it had previously been. 

Without evidence of additional disability, that is, a 
permanent worsening of the renal disease, the condition 
precedent to the claim under 38 U.S.C.A. § 1151 has not been 
established.  And without competent, medical evidence of 
additional disability, the Board need not reach the questions 
of either fault on the part of VA or an event not reasonably 
foreseeable due to additional disability, resulting in the 
Veteran's death. 

As for the Appellant's statements and testimony to the effect 
that prior to the Veteran's hospital admission in October 2006 
for rehydration the Veteran was able to walk and was essentially 
independent for the activities of daily living, but after the 
exacerbation of chronic renal failure induced by over diuresis by 
VA, his health gradually deteriorated, resulting in his death.  
The clear implication is that the exacerbation of chronic renal 
failure induced by over diuresis contributed to or accelerated 
the Veteran's death. 

Although the Appellant has education, training, or experience as 
a licensed practical nurse and as an operating room technician, 
the Board does not question the Appellant's qualifications, but 
while the Appellant has medical training and experience, there is 
no indication that she has special knowledge regarding renal 
disease or is there any evidence to that effect in the record.  
Furthermore, there is no indication in the record that the 
Appellant participated in the Veteran's actually treatment.  And 
the record does not contain any other competent medical opinion 
indicating that the exacerbation of chronic renal failure induced 
by over diuresis by VA, resulted in additional disability, that 
is, permanent renal damage over that which was present before the 
exacerbation. 


In light of the other medical evidence of record, consisting of 
the opinions of a VA physician and a VHA medical expert, trained 
in nephrology, the Appellant's opinion, regarding the cause and 
effect of the exacerbation of chronic renal failure induced by 
over diuresis by VA in October 2006, is not probative competent 
medical evidence on the question of additional disability due to 
VA medical treatment.  See Black v. Brown, 10 Vet. App. 279, 284 
(Veteran's wife, though medically trained as a nurse, had no 
special knowledge, regarding cardiology, and she did not 
participate in treatment, so that her opinion regarding etiology 
of the veteran's disability was not probative evidence.).   

As the Board may consider only competent, independent medical 
evidence to support its finding on a question of medical 
causation, not capable of lay observation, and as there is no 
favorable, competent medical evidence of additional disability 
due to VA medical treatment, that is, over diuresis in October 
2006, the preponderance of the evidence is against the claim to 
include the cause of the Veteran's death under 38 U.S.C.A. 
§ 1151, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to dependency and indemnity compensation to 
include the cause of the Veteran's death under 38 U.S.C.A. § 
1151 due to medical treatment by the Department of Veterans 
Affairs in October 2006 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


